CRIMINAL COMPLAINT
(Electronically Submitted)

 

DISTRICT of ARIZONA

United States District Court

 

United States of America DOCKET NO.
Vv.

 

Ernesto Perez-Pompa MAGISTRATE'S CASE NO.

~ YOB: 1971: Citizen of Mexico 20) ~Q) A777NJ

 

 

Complaint for violation of Title 8, United States Code Sections 1326(a) and (b)(2)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about July 31, 2020, at or near Nogales, in the District of Arizona, Ernesto Perez-Pompa, an alien, entered,
and was found in the United States of America after having been denied admission, excluded, deported, and removed
from the United States through Nogales, Arizona on May 14, 2009, and without obtaining the express consent of the
Attorney General or the Secretary of the Department of Homeland Security to reapply for admission thereto; in
violation of Title 8, United States Section 1326(a), enhanced by Title 8, United States Code, Section 1326(b){2), a
felony.

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

Ernesto Perez-Pompa is a citizen of Mexico, On May 14, 2009, Ernesto Perez-Pompa' was lawfully denied
admission, excluded, deported and removed from the United States through Nogales, Arizona, On July 31, 2020,
agents found Ernesto Perez-Pompa in the United States at or near Nogales, Arizona, without the proper immigration
documents, Ernesto Perez-Pompa did not obtain the express consent of the Attomey General or the Secretary of the
Department of Homeland Security to re-apply for admission to the United States.

 

 

MATERIAL WITNESSES IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT (official title)
Being duly sworn, I declare that the foregoing is

 

true and correct to the best of my knowledge.

LMG2/AIC OFFICIAL TITLE
AUTHORIZED AUSA /s/Liza Granoff Border Patrol Agent
Andrew J. Carpenter

 

on”

Sworn by telephone _x

 

SIGNATURE OF MAGISTRATE JUDGE? DATE

 

 

 

ay] gq Bo are August 3, 2020
{ —

1 See Federal rules of Criminal Procedure Rules 3, 4.1, sd 54

 
